United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-799
Issued: October 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated October 30, 2008 which denied appellant’s
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than one year has elapsed between the last merit decision dated
October 4, 2006 and the filing of this appeal on February 2, 2009, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely and did not demonstrate clear evidence of error.
FACTUAL HISTORY
Appellant, a 52-year-old distribution clerk, filed a Form CA-1 claim for benefits on
August 24, 2005, alleging that she sustained a respiratory condition causally related to
employment factors. She stated on the form that she became aware that this exposure had
resulted in a respiratory condition on June 18, 2005.

In a statement dated October 27, 2005, appellant stated that the incident in which she was
exposed to toxic chemicals was actually August 18, 2005, not June 18, 2005, as she had stated on
her Form CA-1. She stated that she was exposed to propane on August 18, 2005 which caused
her to experience chest tightness, shortness of breath and eye pain.
Appellant submitted an April 30, 2003 report from Dr. Hal M. Alpert, Board-certified in
internal medicine and pulmonary medicine, who stated that she had developed an asthma
condition precipitated by exposure to chemicals on September 15, 2002. Dr. Alpert advised that
inhalation of chemicals can precipitate reactive airway disease and opined that it was possible
that the chemicals to which appellant was exposed did precipitate her asthma symptoms. He
stated that, although he could not absolutely state that there were no other precipitating factors
which were causing her asthma symptoms, it was certainly a possibility that her initial chemical
inhalation caused her to have persistent asthma.
By decision dated November 16, 2005, the Office denied the claim. It accepted that the
August 18, 2005 incident had occurred; however, it found that appellant failed to submit
sufficient medical evidence to establish that the August 18, 2005 exposure to propane fumes had
caused or contributed to the claimed respiratory condition.
On December 28, 2005 appellant requested reconsideration.
By decision dated February 9, 2006, the Office reversed the finding in the November 16,
2005 decision which accepted that appellant had experienced an incident at work on August 18,
2005; i.e., being exposed to propane fumes.
On March 11, 2006 appellant requested reconsideration.
By decision dated April 11, 2006, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require it to review its prior decision.
In a report dated December 22, 2005, received by the Office on July 11, 2006,
Dr. E. Clifford Beal, Board-certified in psychiatry and neurology, stated that he treated appellant
for anxiety and depression in September 2005. He diagnosed an adjustment disorder with
anxiety and depressed moods associated with a work-related injury she sustained on
September 15, 2001. Dr. Beal stated his understanding that appellant was exposed to toxic
fumes while on duty with the employing establishment. This caused appellant to develop
respiratory, pulmonary and asthmatic problems and rendered her disabled from any kind of
employment with the employing establishment. Dr. Beal advised that appellant was given
limitations which included avoiding exposure to chemicals and fumes which could induce
breathing problems and necessitated her being placed in well-ventilated work areas. He stated,
however, that appellant was offered a modified job in September 2005 in which the environment
was in close proximity to toxic substances, without regard to her health condition and without
regard to the restrictions set forth by her primary physician. Dr. Beal opined that, as a result of
this exposure to toxic fumes at the workplace, appellant had sustained a work-related injury. He
stated that appellant continued to experience pulmonary and asthma problems and depressed

2

moods. Dr. Beal opined that she is presently totally disabled from any kind of gainful
employment.
In a June 29, 2006 report, received on July 11, 2006, Dr. Michelle A. Huggins, Boardcertified in internal medicine, stated:
“[Appellant] is currently under my care for treatment of chronic asthma. Her
clinical history and pulmonary function tests are consistent with this reactive
airway disease. Although many people with this disorder will have obvious
symptoms of shortness of breath, gasping for breath, and wheezing while having
an acute asthma attack, [appellant’s] condition is less classic. When she does
have a reaction it includes symptoms of chest lightness, shortness of breath,
occasional cough, and occasional wheezing. [Appellant] usually will not have
obvious wheezing or gasping.
“[Appellant’s] condition causes her to be sensitive to certain fumes, chemicals,
and allergens that might not cause reactions in others. This was evident during
her work-related exposures to noxious fumes. [Appellant] would be best served
in a work environment which is well ventilated, without exposure to noxious
fumes and dust if possible.”
By letter dated July 3, 2006, received by the Office on August 8, 2006, appellant
requested reconsideration. She alleged that the employing establishment had removed her from
her modified-work assignment on August 17, 2005 for unknown reasons and returned her to a
regular-duty assignment which violated her physical restrictions. Appellant stated that this
reassignment exposed her to temperature extremes, airborne particles, gas fumes and toxic
chemicals. She related that on August 18, 2005 she reported to work, in contrast with the
expectations of her manager, Lori Branch, who believed appellant was on sick leave that day.
Appellant stated that she was exposed to noxious odors from three propane/gas-powered forklifts
on the front side of the building. She related that, although she told Ms. Branch she was having a
problem with these noxious odors, experiencing shortness of breath and headaches, Ms. Branch
dismissed her complaints and replied that the building was cleaner than the other worksite and
that she did not smell anything. Appellant stated that Ms. Branch expressed no concern for her
situation and offered no assistance, but merely told her to complete a leave slip. She stated that
she reported her injury and left work.
By letter dated February 1, 2006, received by the Office on August 8, 2006, Ms. Branch
stated that she was at the employees’ entrance when appellant reported to work on August 18,
2005 at 8:00 p.m. She told appellant that she needed to discuss her reassignment to the annex
and walked with her to her office. Ms. Branch stated that the distance from the entrance to her
office is approximately 50 feet and that it took about one to two minutes to get from place to
place. She related that appellant told her she could not work at the annex because there were
toxic fumes emanating from two forklifts which affected her ability to work at that location; they
also discussed her limitations and prior assignments. Appellant then completed a leave slip and
left at approximately 8:45 p.m. Ms. Branch stated that the following week she received an injury
report from appellant stating that she had been injured by exposure to fumes on August 18, 2005.
She advised that she was curious as to how appellant could have been significantly affected by

3

such limited exposure when it only took one to two minutes to walk from the entrance to her
office; she noted that the remainder of the time appellant was at the worksite she was in the
annex having a discussion in Ms. Branch’s office. Ms. Branch stated that appellant did not
demonstrate any breathing difficulties or physical changes; nor did she complain about being
sick or state that she required medical attention. She also stated that appellant did not leave by
returning through the work floor to the employees’ entrance, that she allowed her to exit though
the manager’s door.
Ms. Branch asserted that appellant appeared more upset over being removed from her
previous modified duty than anything else. Appellant had raised this complaint on several
occasions and had filed several grievances pertaining to this issue; however, Ms. Branch stated
that she had rejected two modified job offers, the most recent of which required her to work at a
desk in a wide corridor area near an emergency exit. She asserted that she had reviewed this
offer with the management safety specialist, who told Ms. Branch and appellant that there were
no safety violations in this area.
By decision dated October 4, 2006, the Office denied the request for modification of the
February 9, 2006 decision.
On October 3, 2007 appellant requested reconsideration.
In an August 16, 2007 report, received by the Office on October 10, 2007, Dr. Huggins
stated:
“[Appellant] has undergone two evaluations, by two unassociated [p]ulmonary specialists
who concluded that her asthma was precipitated by the chemical exposure of
September 15, 2001. Since that time, she has required daily use of asthma medications
and has limitations in her exertional abilities, as well as decreased tolerance for certain
environmental changes (poor ventilation, too hot, too dusty, etc.) which may aggravate
her asthmatic symptoms. This is viewed as a permanent impairment.”
***
“I must concur that [appellant]’s diagnosis of chronic asthma was precipitated by the
work[-]related exposure to noxious fumes and chemicals which occurred on
September 15, 2001.”
By letter dated September 26, 2007, received by the Office on October 11, 2007,
appellant noted that she had filed separate claims based on exposure to asthma irritants, claim
number xxxxxx593, and exposure to propane, claim number xxxxxx637, which should have
been combined with the instant claim, number xxxxxx593, which should not have been
adjudicated as a new claim.

4

By decision dated October 18, 2007, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.1
By letter dated October 15, 2008, appellant requested reconsideration.
In support of her claim, appellant submitted a material safety data sheet dated April 10,
2002 which outlined the hazards pertaining to exposure to propane fumes; form reports dated
August 16 and 26, 2005 and August 31, 2006 which indicate that she should work in
environments in which she is not exposed to noxious fumes, which are well ventilated, and do
not place her at risk of an asthma attack a leave slip dated August 18, 2005; a February 1, 2006
e-mail from her supervisor, Ms. Branch, which expounds on her account of what occurred when
appellant showed up for work on August 18, 2005, and actions taken in the aftermath of the
August 18, 2005 incident and a copy of an Office decision issued for claim number xxxxxx909.
By decision dated October 30, 2008, the Office denied appellant’s request for
reconsideration without a merit review, finding that appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. It stated that appellant was required to present evidence which showed that
the Office made an error and that there was no evidence submitted that showed that its final
merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle an
employee to a review of an Office decision as a matter of right.3 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

1

The Office rejected appellant’s argument that the instant claim should have been combined with previous claims
in which he had alleged exposure to toxic elements. It noted: (1) in claim number xxxxxx637, she had claimed a
recurrence of August 18, 2005, which was denied by an Office decision dated December 7, 2005; (2) her
occupational disease claim, claim number xxxxxx909, which she filed on April 30, 2002, was accepted by the Office
in May 2002, and was not relevant to the instant claim because it pertained to exposure which occurred prior to the
claimed exposure in the instant claim, which is based on one-time, traumatic exposure.
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), Gregory Griffin, 41 ECAB
186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

5

The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.5 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.9 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.10 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.12 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.13 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.14 The Board makes
4

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by
(1) showing that the Office erroneously applied or interpreted a point of law, or (2) advances a relevant legal
argument not previously considered by the Office or (3) constituting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
5

20 C.F.R. § 10.607(b).

6

See cases cited supra note 2.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 3.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 3.

6

an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.15
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. It issued its last merit decision in this case on October 4, 2006.
Appellant requested reconsideration on October 15, 2008; thus, her reconsideration request is
untimely as it was outside the one-year time limit.
The Board finds that appellant’s request for reconsideration failed to show clear evidence
of error. The evidence she submitted is not pertinent to the issue on appeal. The form reports
from August 2005 and August 2006 merely reiterate the fact that appellant should be restricted
from environments in which she is not exposed to noxious fumes.16 The April 2002 material
safety data sheet provides a description of the hazards posed by exposure to propane fumes but
has no bearing on whether she was substantially exposed to propane fumes on August 18, 2005.
These reports are of limited probative value as they did not provide a reasoned medical opinion
on the relevant issue; i.e., whether appellant established that she experienced exposure to propane
fumes on August 18, 2005 at the time, place and in the manner alleged, sufficient to result in a
traumatic injury. The copy of the Office decision issued for claim number xxxxxx909 pertains
to a prior, unrelated incident and has no bearing on the instant case.
The August 18, 2005 leave slip and February 1, 2006 e-mail from Ms. Branch merely
reiterate that appellant briefly appeared at work on August 18, 2005, walked through the
worksite for a few minutes, completed and submitted a leave slip and left the building. These
documents are cumulative and repetitive of reports previously reviewed by the Office. None of
the reports appellant submitted with her request are of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision. The evidence appellant submitted is not pertinent to the
underlying issue and is of no evidentiary value.
The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of her. Consequently, the
evidence submitted by appellant on reconsideration is insufficient to establish clear evidence of
error on the part of the Office such that the Office abused its discretion in denying merit review.
The Board finds that the Office did not abuse its discretion in denying further merit review.
Therefore, appellant has failed to demonstrate clear evidence of error on the part of the Office.17
15

Gregory Griffin, supra note 3.

16

The Board notes that form reports which supported causal relationship with a checkmark are insufficient to
establish the claim, as the Board has held that without further explanation or rationale, a checked box is not
sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).
17

The Board notes that appellant advances several arguments in her appeal letter to the Board. All of these
arguments, however, were raised below by appellant and were considered and rejected by the Office.

7

CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in her reconsideration request dated October 15, 2008. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on October 30, 2008.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

